DETAILED ACTION
This communication is in response to the claims filed on 08/16//2019.
Application No: 16/542,662.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over MOVERT et al. (US 20190176818 A1) in view of HAYON et al. (US 20170010109 A1). 

Regarding claim 1, MOVERT teaches a computer-implemented method for providing context aware road user importance estimation (([0002], Fig. 1,Fig. 4, Fig. 5a, e.g. The present invention relates to a system and a method for predicting the near future path for a vehicle to thereby provide an associated output control signal. The present invention also relates to a vehicle comprising such a system. [0007] it is an object of the present invention to provide improved prediction accuracy for taking driving action decisions in advanced driver assist systems for vehicles and/or autonomous drive systems for vehicles.), comprising:

receiving at least one image of a vicinity of an ego vehicle ([0009], Fig. 1, e.g. The present invention is based on the realization that the path prediction accuracy may be improved by pre-processing the sensor data relating to objects near the vehicle (i.e. vicinity of an ego vehicle), and vehicle driving data relating to the present vehicle, to provide a suitable representation of object data comprising a time series of previous positions and velocities of each of the objects relative the vehicle. This representation of the set of object data is input into a deep neural network adapted for image interpretation to predict the near future path for the vehicle. [0026] As an example, the object data and other scene data can be used to form a bird-image of the surroundings that can be processed with the deep neural network to predict the vehicle path. [0084] The sensor data, the vehicle driving data, and the road data is input to processing circuitry 43 which may comprise a pre-processing module 44 and a processing module 46 … As new sensor data, vehicle driving data, and road data is collected, updated object data is generated. The object data may be provided in the form of one or more matrices (i.e. receiving at least one image data) or as a graphical representation comprising a series of images each indicative of a previous position of the respective object relative the vehicle, and a previous heading of the respective object (i.e. receiving at least one image of a vicinity of an ego vehicle));

analyzing the at least one image to determine a local context associated with at least one road user located within the vicinity of the ego vehicle, wherein at least one potentially important road user is selected with respect to the ego vehicle ([0086], Fig. 3a, Fig. 3b, e.g. The matrices (i.e. determine a local context associated with at least one road user) of object data or the graphical representation of the object data (i.e. data associated with least one road user located within the vicinity of the ego vehicle), the raw sensor data, the input control signal, and the road data are input into the processing module 46 of the processing circuitry 43 (i.e. analyzing the at least one image to determine a local context) . [0087] With further reference to FIG. 4, additional input to the deep neural network operated by the processing module 46 may include map information or destination data which may be input from a navigation system 48 such as one including a global position system and input from the driver regarding the destination. The map information provides additional information for the deep neural network such as the location of crossings, exist/entrances to the highways, speed limits, number of lanes, etc. (i.e. output from the processing in the deep neural network comprises a predicted near future path and an output control signal. The output control signal may comprise instructions for executing a driving action (i.e. selecting road user) related to at least one predicted near future path (i.e. at least one potentially important road user is selected with respect to the ego vehicle));

determining a global context associated with the ego vehicle, wherein the global context includes a predicted future path of the ego vehicle ([0089], Fig. 4, e.g. optionally, the output control signal is input to the safety control module 47 for performing a safety check of the driving action. The safety check may be related to limiting the steering angle and steering force for the vehicle such that the vehicle is not thrown off the road, limiting the maximum acceleration and movement in both the lateral and the longitudinal direction (i.e. the global context includes a predicted future path of the ego vehicle). If the intended driving action is approved by the safety control module 47, the safety control module is configured to provide the output control signal to the processing module 46 for determining an updated predicted near future path (i.e. determining future path of the ego vehicle) with the approved output control signal as the input control signal to the deep neural network).

MOVERT teaches a method and a system for predicting a near future path and an associated output control signal for a vehicle. However MOVERT differs from the claimed invention in not specifically and clearly describing wherein fusing the local context and the 

However, in the analogous field of endeavor, HAYON teaches wherein fusing the local context and the global context to classify at least one highly important road user that is to be accounted for with respect to operating the ego vehicle ([0594], Fig. 1, Fig. 8, Fig. 22, e.g. The disclosed system may be capable of steering an autonomous vehicle along a target trajectory without knowing the precise location of the vehicle relative to a global coordinate frame. The GPS information may have an error of greater than 10 m, so the GPS information (i.e. the global context) is primarily used to index the memory in order to retrieve a landmark candidate or a relevant road tile. The global localization may be determined using the visual ego motion (i.e. operating the ego vehicle). In order to avoid drifts, the system may estimate the GPS location of the landmarks by combining (i.e. by fusing) the GPS position of the host vehicle and the relative position of the landmark to the host vehicle (i.e. the relative positioned local context). The global landmark location may be refined (e.g., averaged) with location data obtained from multiple vehicles and multiple drives. The measured position or location of the landmark may behave like a random variable, and hence may be averaged to improve accuracy (i.e. fusing the local context and the global context to classify highly important road user that is to be accounted for with respect to operating the ego vehicle)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HAYON within the method of MOVERT. The motivation to combine references is that the combined method provides systems sparse map may provide sufficient information for navigation without requiring excessive data storage. Further, the comparison between the traveled trajectory and the predetermined road model trajectory may include determination of a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (See HAYON [0006, 0007, and 0045]). 

Regarding claim 2, MOVERT in view of HAYON teaches all the limitations of claim 1. MOVERT further teaches wherein receiving at least one image of the vicinity of the vehicle includes receiving image data, wherein the image data is analyzed to determine a physical location of the at least one road user with respect to the ego vehicle ([0009], Fig. 1, e.g. This representation of the set of object data is input into a deep neural network adapted for image interpretation (i.e. receiving image data of the vicinity of the vehicle) to predict the near future path for the vehicle. [0013] The object position with respect to the vehicle should be understood to mean the spatial location of the object with respect to the vehicle (i.e. image data is analyzed to determine a physical location of the at least one road use), i.e. such that the distance from the object to the vehicle can be determined and also in which direction (e.g. heading, bearing, or front, rear, left right) from the vehicle the object is located. The position of an object may for example be a coordinate in a coordinate system where the vehicle's coordinates are known. Furthermore, the object size may also be included in the object data. The object size is an indication of the space occupied by the object. [0044] The out-looking sensing unit may be configured to capture sensor data indicative of objects present in the vicinity of the object in any direction from the vehicle).

Regarding claim 3, MOVERT in view of HAYON teaches all the limitations of claim 1. MOVERT further teaches wherein analyzing the at least one image to determine the local context includes determining at least one set of image coordinates that are associated with the at least one road user ([0009], Fig. 5b, e.g. This representation of the set of object data is input into a deep neural network adapted for image interpretation (i.e. image of an object) to predict the near future path for the vehicle .[0013] The object position with respect to the vehicle should be understood to mean the spatial location of the object with respect to the vehicle, i.e. such that the distance from the object to the vehicle can be determined and also in which direction (e.g. heading, bearing, or front, rear, left right) from the vehicle the object is located. The position of an object may for example be a coordinate in a coordinate system where the vehicle's coordinates are known (i.e. determining at least one set of image coordinates that are associated with the at least one road user). Furthermore, the object size may also be included in the object data. The object size is an indication of the space occupied by the object. [0025] Further, a graphical representation based on the object data and the vehicle driving data may comprise an image indicative of a previous position of the respective object relative the vehicle (i.e. analyzing the at least one image to determine the local context includes determining at least one set of image coordinates that are associated with the at least one road user)).

HAYON further teaches computing at least one bounding box around the at least one road user ([0086], Fig. 67, e.g. a system for navigating a vehicle by determining a free space region in which a vehicle can travel (i.e. at least one road user can travel) may include at least one processor programmed to: receive from an image capture device, a plurality of images associated with an environment of a vehicle; analyze at least one of the plurality of images to identify a first free space boundary on a driver side of the vehicle (i.e. computing at least one bounding box around the at least one road user) and extending forward of the vehicle, a second free space boundary on a passenger side of the vehicle and extending forward of the vehicle, and a forward free space boundary forward of the vehicle and extending between the first free space boundary and the second free space boundary; wherein the first free space boundary, the second free space boundary, and the forward free space boundary define a free space region forward of the vehicle; determine a navigational path for the vehicle through the free space region; and cause the vehicle to travel on at least a portion of the determined navigational path within the free space region forward of the vehicle (i.e. teaches computing at least one bounding box around the at least one road user)).

The motivation to combine reference of HAYON within the method of MOVERT before the effective filing date of the invention is that the new method provides technique for comparing the traveled trajectory to the predetermined road model trajectory may include determining a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (see HAYON [0047]).

Regarding claim 4, MOVERT in view of HAYON teaches all the limitations of claim 3. HAYON further teaches wherein determining the local context associated with the at least one road user includes performing important road user proposal generation to select the at least one adaptive navigation based on user intervention, provide self-aware adaptive navigation, provide an adaptive road model manager, and manage a road model based on selective feedback (i.e. select at least one potentially important road user)).

The motivation to combine reference of HAYON within the method of MOVERT before the effective filing date of the invention is that the new method provides technique for comparing the traveled trajectory to the predetermined road model trajectory may include determining a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (see HAYON [0047]).

Regarding claim 6, MOVERT in view of HAYON teaches all the limitations of claim 1. MOVERT further teaches wherein determining the local context associated with the at least one road user includes computing a local appearance feature associated with the at least one potentially important road user, wherein the local appearance feature includes rich information about at least one of: an orientation, dynamics, an intention, and a distance that pertain to the at least one potentially important road user ([0043], Fig. 4, e.g. According to a second aspect of the invention, there is provided a system for predicting a near future path for a vehicle (i.e. determining least one potentially important road user ) to thereby provide an associated output control signal, the system comprises: an out-looking sensor unit for obtaining sensor data indicative of the presence of objects in the vicinity of the vehicle (i.e. local appearance), and for capturing road data indicative of a roadway on the presently occupied road for the vehicle, a vehicle sensor unit for collecting vehicle driving data indicative of at least the velocity and the yaw rate of the vehicle (i.e. dynamics that pertain to the at least one potentially important road user), a safety control module for providing a control signal indicative of an intended driving action for the vehicle (i.e. intention that pertain to the at least one potentially important road user)).

Regarding claim 7, MOVERT in view of HAYON teaches all the limitations of claim 1. MOVERT further teaches wherein determining the local context associated with the at least one road user includes computing a location feature associated with the at least one road user, wherein the location feature includes a correlation between proximity, mass, and importance with respect to the at least one potentially important road user ([0016], Fig. 4, e.g. Briefly, machine learning or computer vision methods and statistical signal processing are used to locate the objects in the vicinity (i.e. proximity) of the vehicle and estimate their distance to the vehicle and also their speed (i.e. determining the local context associated with the correlation between proximity and at least one potentially important road user). Outputs sensor data from different sensors can be fused by sensor fusions methods known to the skilled person to output the final object data).

Regarding claim 8, MOVERT in view of HAYON teaches all the limitations of claim 1. MOVERT further teaches wherein determining the global context associated with the ego vehicle includes receiving vehicle sensor data and utilizing values extracted from the vehicle sensor data to construct a future path vector associated with the ego vehicle based on the values and a context feature of the at least image ([0029], Fig. 1, e.g. The road environment may include the locations of the crossings, exits/entrances to the highways, number of lanes (i.e. global image context). Legal road characteristics may include speed limits and other road regulations. The legal road characteristics may be collected from a global positioning system (i.e. determining the global context associated with the ego vehicle) or other means installed in the vehicle of establishing the position on the road and the legal road characteristics at that position).

Regarding claim 9, MOVERT in view of HAYON teaches all the limitations of claim 1. HAYON further teaches wherein fusing the local context and the global context includes analyzing data associated with the local context and the global context and extracting local features and global features ([0594], Fig. 1, Fig. 8, Fig. 22, e.g. The global localization may be determined using the visual ego motion (i.e. operating the ego vehicle). In order to avoid drifts, the system may estimate the GPS location of the landmarks (i.e. extracting global features) by combining (i.e. by fusing) the GPS position of the host vehicle and the relative position of the landmark to the host vehicle (i.e. extracting the relative positioned local context)),

wherein the local features and global features are concatenated and analyzed to classify the at least one potentially important road user as the at least one highly important road user ([0594], Fig. 1, e.g. The GPS information may have an error of greater than 10 m, so the GPS information (i.e. the global context) is primarily used to index the memory in order to retrieve a landmark candidate or a relevant road tile. The global localization may be determined using the visual ego motion (i.e. operating the ego vehicle). In order to avoid drifts, the system may estimate the GPS location of the landmarks by combining (i.e. by fusing) the GPS position of the host vehicle and the relative position of the landmark to the host vehicle (i.e. extracting global landmark location may be refined (e.g., averaged) with location data obtained from multiple vehicles and multiple drives. The measured position or location of the landmark may behave like a random variable, and hence may be averaged to improve accuracy (i.e. fusing the local context and the global context to analyzed to classify the at least one potentially important road user as the at least one highly important road user)).

The motivation to combine reference of HAYON within the method of MOVERT before the effective filing date of the invention is that the new method provides technique for comparing the traveled trajectory to the predetermined road model trajectory may include determining a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (see HAYON [0047]).
 
Regarding claim 10, MOVERT teaches a system for providing context aware road user importance estimation ([0002], Fig. 1,Fig. 4, Fig. 5a, e.g. the present invention relates to a system and a method for predicting the near future path for a vehicle to thereby provide an associated output control signal. The present invention also relates to a vehicle comprising such a system. [0007] it is an object of the present invention to provide improved prediction accuracy for taking driving action decisions in advanced driver assist systems for vehicles and/or autonomous drive systems for vehicles.), comprising: 

a memory storing instructions when executed by a processor cause the processor ([0048], e.g. Where the processing circuitry includes a programmable device such as the microprocessor (i.e. a computer with a memory), microcontroller or programmable digital signal processor mentioned above, the processor may further include computer executable code that controls operation of the programmable device. [0051] a computer program product comprising a computer readable medium having stored (i.e. stored in a memory) thereon computer program means for predicting a near future path for a vehicle to thereby provide an associated output control signal), to:

receive at least one image of a vicinity of an ego vehicle ([0009], Fig. 1, e.g. The present invention is based on the realization that the path prediction accuracy may be improved by pre-processing the sensor data relating to objects near the vehicle (i.e. vicinity of an ego vehicle), and vehicle driving data relating to the present vehicle, to provide a suitable representation of object data comprising a time series of previous positions and velocities of each of the objects relative the vehicle. This representation of the set of object data is input into a deep neural network adapted for image interpretation to predict the near future path for the vehicle. [0026] As an example, the object data and other scene data can be used to form a bird-eye view image of the surroundings that can be processed with the deep neural network to predict the vehicle path. [0084] The sensor data, the vehicle driving data, and the road data is input to processing circuitry 43 which may comprise a pre-processing module 44 and a processing module 46 … As new sensor data, vehicle driving data, and road data is collected, updated object data is generated. The object data may be provided in the form of one or more matrices (i.e. receiving at least one image data) or as a graphical representation comprising a series of images each indicative of a previous position of the respective object relative the vehicle, and a previous heading of the respective object (i.e. receiving at least one image of a vicinity of an ego vehicle)); 

analyze the at least one image to determine a local context associated with at least one road user located within the vicinity of the ego vehicle, wherein at least one potentially important road user is selected with respect to the ego vehicle ([0086], Fig. 3a, Fig. 3b, e.g. The matrices (i.e. determine a local context associated with at least one road user) of object data or the graphical representation of the object data (i.e. data associated with least one road user located within the vicinity of the ego vehicle), the raw sensor data, the input control signal, and the road data are input into the processing module 46 of the processing circuitry 43 (i.e. analyzing the at least one image to determine a local context) . [0087] With further reference to FIG. 4, additional input to the deep neural network operated by the processing module 46 may include map information or destination data which may be input from a navigation system 48 such as one including a global position system and input from the driver regarding the destination. The map information provides additional information for the deep neural network such as the location of crossings, exist/entrances to the highways, speed limits, number of lanes, etc. (i.e. determine a local context associated with at least one road user within the vicinity of the ego vehicle). [0088] the output from the processing in the deep neural network comprises a predicted near future path and an output control signal. The output control signal may comprise instructions for executing a driving action (i.e. selecting road user) related to at least one predicted near future path (i.e. at least one potentially important road user is selected with respect to the ego vehicle));

determine a global context associated with the ego vehicle, wherein the global context includes a predicted future path of the ego vehicle ([0089], Fig. 4, e.g. optionally, the output limiting the steering angle and steering force for the vehicle such that the vehicle is not thrown off the road, limiting the maximum acceleration and movement in both the lateral and the longitudinal direction (i.e. the global context includes a predicted future path of the ego vehicle). If the intended driving action is approved by the safety control module 47, the safety control module is configured to provide the output control signal to the processing module 46 for determining an updated predicted near future path (i.e. determining future path of the ego vehicle) with the approved output control signal as the input control signal to the deep neural network).

MOVERT teaches a method and a system for predicting a near future path and an associated output control signal for a vehicle. However MOVERT differs from the claimed invention in not specifically and clearly describing wherein fuse the local context and the global context to classify at least one highly important road user that is to be accounted for with respect to operating the ego vehicle.

However, in the analogous field of endeavor, HAYON teaches wherein fuse the local context and the global context to classify at least one highly important road user that is to be accounted for with respect to operating the ego vehicle ([0594], Fig. 1, Fig. 8, Fig. 22, e.g. The disclosed system may be capable of steering an autonomous vehicle along a target trajectory without knowing the precise location of the vehicle relative to a global coordinate frame. The GPS information may have an error of greater than 10 m, so the GPS information (i.e. the global context) is primarily used to index the memory in order to retrieve a landmark candidate global localization may be determined using the visual ego motion (i.e. operating the ego vehicle). In order to avoid drifts, the system may estimate the GPS location of the landmarks by combining (i.e. by fusing) the GPS position of the host vehicle and the relative position of the landmark to the host vehicle (i.e. the relative positioned local context). The global landmark location may be refined (e.g., averaged) with location data obtained from multiple vehicles and multiple drives. The measured position or location of the landmark may behave like a random variable, and hence may be averaged to improve accuracy (i.e. fusing the local context and the global context to classify highly important road user that is to be accounted for with respect to operating the ego vehicle)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HAYON within the method of MOVERT. The motivation to combine references is that the combined method provides systems and methods for autonomous vehicle navigation. The disclosed systems and methods may use a sparse map for autonomous vehicle navigation. For example, the sparse map may provide sufficient information for navigation without requiring excessive data storage. Further, the comparison between the traveled trajectory and the predetermined road model trajectory may include determination of a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (See HAYON [0006, 0007, and 0045]). 

 Regarding claim 11, MOVERT in view of HAYON teaches all the limitations of claim 10. MOVERT further teaches wherein receiving at least one image of the vicinity of the vehicle adapted for image interpretation (i.e. receiving image data of the vicinity of the vehicle) to predict the near future path for the vehicle. [0013] The object position with respect to the vehicle should be understood to mean the spatial location of the object with respect to the vehicle (i.e. image data is analyzed to determine a physical location of the at least one road use), i.e. such that the distance from the object to the vehicle can be determined and also in which direction (e.g. heading, bearing, or front, rear, left right) from the vehicle the object is located. The position of an object may for example be a coordinate in a coordinate system where the vehicle's coordinates are known. Furthermore, the object size may also be included in the object data. The object size is an indication of the space occupied by the object. [0044] The out-looking sensing unit may be configured to capture sensor data indicative of objects present in the vicinity of the object in any direction from the vehicle)).

Regarding claim 12, MOVERT in view of HAYON teaches all the limitations of claim 10. MOVERT further teaches wherein analyzing the at least one image to determine the local context includes determining at least one set of image coordinates that are associated with the at least one road user ([0009], Fig. 5b, e.g. This representation of the set of object data is input into a deep neural network adapted for image interpretation (i.e. image of an object) to predict the near future path for the vehicle .[0013] The object position with respect to the vehicle should be understood to mean the spatial location of the object with respect to the vehicle, i.e. such that the distance from the object to the vehicle can be determined and also in which direction (e.g. The position of an object may for example be a coordinate in a coordinate system where the vehicle's coordinates are known (i.e. determining at least one set of image coordinates that are associated with the at least one road user). Furthermore, the object size may also be included in the object data. The object size is an indication of the space occupied by the object. [0025] Further, a graphical representation based on the object data and the vehicle driving data may comprise an image indicative of a previous position of the respective object relative the vehicle (i.e. analyzing the at least one image to determine the local context includes determining at least one set of image coordinates that are associated with the at least one road user)).

HAYON further teaches computing at least one bounding box around the at least one road user ([0086], Fig. 67, e.g. a system for navigating a vehicle by determining a free space region in which a vehicle can travel (i.e. at least one road user can travel) may include at least one processor programmed to: receive from an image capture device, a plurality of images associated with an environment of a vehicle; analyze at least one of the plurality of images to identify a first free space boundary on a driver side of the vehicle (i.e. computing at least one bounding box around the at least one road user) and extending forward of the vehicle, a second free space boundary on a passenger side of the vehicle and extending forward of the vehicle, and a forward free space boundary forward of the vehicle and extending between the first free space boundary and the second free space boundary; wherein the first free space boundary, the second free space boundary, and the forward free space boundary define a free space region forward of the vehicle; determine a navigational path for the vehicle through the free space region; and cause the vehicle to travel on at least a portion of the determined navigational path within the free space region forward of the vehicle (i.e. teaches computing at least one bounding box around the at least one road user)).

The motivation to combine reference of HAYON within the method of MOVERT before the effective filing date of the invention is that the new method provides technique for comparing the traveled trajectory to the predetermined road model trajectory may include determining a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (see HAYON [0047]).

Regarding claim 13, MOVERT in view of HAYON teaches all the limitations of claim 12. HAYON further teaches wherein determining the local context associated with the at least one road user includes performing important road user proposal generation to select the at least one potentially important road user ([0010], Fig. 12, e.g. For example, disclosed systems and methods may provide adaptive navigation based on user intervention, provide self-aware adaptive navigation, provide an adaptive road model manager, and manage a road model based on selective feedback (i.e. select at least one potentially important road user)).

The motivation to combine reference of HAYON within the method of MOVERT before the effective filing date of the invention is that the new method provides technique for comparing the traveled trajectory to the predetermined road model trajectory may include determining a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (see HAYON [0047]).

Regarding claim 15, MOVERT in view of HAYON teaches all the limitations of claim 10. MOVERT further teaches wherein determining the local context associated with the at least one road user includes computing a local appearance feature associated with the at least one potentially important road user, wherein the local appearance feature includes rich information about at least one of: an orientation, dynamics, an intention, and a distance that pertain to the at least one potentially important road user ([0043], Fig. 4, e.g. According to a second aspect of the invention, there is provided a system for predicting a near future path for a vehicle (i.e. determining least one potentially important road user ) to thereby provide an associated output control signal, the system comprises: an out-looking sensor unit for obtaining sensor data indicative of the presence of objects in the vicinity of the vehicle (i.e. local appearance), and for capturing road data indicative of a roadway on the presently occupied road for the vehicle, a vehicle sensor unit for collecting vehicle driving data indicative of at least the velocity and the yaw rate of the vehicle (i.e. dynamics that pertain to the at least one potentially important road user), a safety control module for providing a control signal indicative of an intended driving action for the vehicle (i.e. intention that pertain to the at least one potentially important road user)).

Regarding claim 16, MOVERT in view of HAYON teaches all the limitations of claim 10. MOVERT further teaches wherein determining the local context associated with the at least one road user includes computing a location feature associated with the at least one road user, wherein the location feature includes a correlation between proximity, mass, and importance with respect to the at least one potentially important road user ([0016], Fig. 4, e.g. Briefly, machine learning or computer vision methods and statistical signal processing are used to locate the objects in the vicinity (i.e. proximity) of the vehicle and estimate their distance to the vehicle and also their speed (i.e. determining the local context associated with the correlation between proximity and at least one potentially important road user). Outputs sensor data from different sensors can be fused by sensor fusions methods known to the skilled person to output the final object data).

Regarding claim 17, MOVERT in view of HAYON teaches all the limitations of claim 10. MOVERT further teaches wherein determining the global context associated with the ego vehicle includes receiving vehicle sensor data and utilizing values extracted from the vehicle sensor data to construct a future path vector associated with the ego vehicle based on the values and a context feature of the at least image ([0029], Fig. 1, e.g. The road environment may include the locations of the crossings, exits/entrances to the highways, number of lanes (i.e. extracting global image context). Legal road characteristics may include speed limits and other road regulations. The legal road characteristics may be collected from a global positioning system (i.e. determining the global context associated with the ego vehicle) or other means installed in the vehicle of establishing the position on the road and the legal road characteristics at that position).

Regarding claim 18, MOVERT in view of HAYON teaches all the limitations of claim 10. HAYON further teaches wherein fusing the local context and the global context includes analyzing data associated with the local context and the global context and extracting local features and global features, wherein the local features and global features are concatenated and analyzed to classify the at least one potentially important road user as the at least one highly so the GPS information (i.e. extracting the global context ) is primarily used to index the memory in order to retrieve a landmark candidate or a relevant road tile. The global localization may be determined using the visual ego motion (i.e. operating the ego vehicle). In order to avoid drifts, the system may estimate the GPS location of the landmarks by combining (i.e. by fusing) the GPS position of the host vehicle and the relative position of the landmark to the host vehicle (i.e. extracting the relative positioned local context). The global landmark location may be refined (e.g., averaged) with location data obtained from multiple vehicles and multiple drives. The measured position or location of the landmark may behave like a random variable, and hence may be averaged to improve accuracy (i.e. fusing the local context and the global context to analyzed to classify the at least one potentially important road user as the at least one highly important road user)).

The motivation to combine reference of HAYON within the method of MOVERT before the effective filing date of the invention is that the new method provides technique for comparing the traveled trajectory to the predetermined road model trajectory may include determining a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (see HAYON [0047]).

Regarding claim 19, MOVERT teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method ([0048], Fig. 4, e.g. Where the processing circuitry includes a programmable device such as the microprocessor (i.e. a computer with a memory), microcontroller or computer executable code that controls operation of the programmable device. [0051] a computer program product comprising a computer readable medium having stored (i.e. stored in a memory) thereon computer program means for predicting a near future path for a vehicle to thereby provide an associated output control signal), the method ([0002], Fig. 1, Fig. 4, Fig. 5a, e.g. The present invention relates to a system and a method for predicting the near future path for a vehicle to thereby provide an associated output control signal. The present invention also relates to a vehicle comprising such a system. [0007] it is an object of the present invention to provide improved prediction accuracy for taking driving action decisions in advanced driver assist systems for vehicles and/or autonomous drive systems for vehicles), comprising: 

receiving at least one image of a vicinity of an ego vehicle ([0009], Fig. 1, e.g. The present invention is based on the realization that the path prediction accuracy may be improved by pre-processing the sensor data relating to objects near the vehicle (i.e. vicinity of an ego vehicle), and vehicle driving data relating to the present vehicle, to provide a suitable representation of object data comprising a time series of previous positions and velocities of each of the objects relative the vehicle. This representation of the set of object data is input into a deep neural network adapted for image interpretation to predict the near future path for the vehicle. [0026] As an example, the object data and other scene data can be used to form a bird-eye view image of the surroundings that can be processed with the deep neural network to predict the vehicle path. [0084] The sensor data, the vehicle driving data, and the road data is input to processing circuitry 43 which may comprise a pre-processing module 44 and a processing module 46 … As new sensor data, vehicle driving data, and road data is collected, may be provided in the form of one or more matrices (i.e. receiving at least one image data) or as a graphical representation comprising a series of images each indicative of a previous position of the respective object relative the vehicle, and a previous heading of the respective object (i.e. receiving at least one image of a vicinity of an ego vehicle)); 

 analyzing the at least one image to determine a local context associated with at least one road user located within the vicinity of the ego vehicle, wherein at least one potentially important road user is selected with respect to the ego vehicle ([0086], Fig. 3a, Fig. 3b, e.g. The matrices (i.e. determine a local context associated with at least one road user) of object data or the graphical representation of the object data (i.e. data associated with least one road user located within the vicinity of the ego vehicle), the raw sensor data, the input control signal, and the road data are input into the processing module 46 of the processing circuitry 43 (i.e. analyzing the at least one image to determine a local context) . [0087] With further reference to FIG. 4, additional input to the deep neural network operated by the processing module 46 may include map information or destination data which may be input from a navigation system 48 such as one including a global position system and input from the driver regarding the destination. The map information provides additional information for the deep neural network such as the location of crossings, exist/entrances to the highways, speed limits, number of lanes, etc. (i.e. determine a local context associated with at least one road user within the vicinity of the ego vehicle). [0088] the output from the processing in the deep neural network comprises a predicted near future path and an output control signal. The output control signal may comprise instructions for executing a driving action (i.e. selecting road user) related to at least one predicted near future path (i.e. at least one potentially important road user is selected with respect to the ego vehicle)); 

determining a global context associated with the ego vehicle, wherein the global context includes a predicted future path of the ego vehicle ([0089], Fig. 4, e.g. optionally, the output control signal is input to the safety control module 47 for performing a safety check of the driving action. The safety check may be related to limiting the steering angle and steering force for the vehicle such that the vehicle is not thrown off the road, limiting the maximum acceleration and movement in both the lateral and the longitudinal direction (i.e. the global context includes a predicted future path of the ego vehicle). If the intended driving action is approved by the safety control module 47, the safety control module is configured to provide the output control signal to the processing module 46 for determining an updated predicted near future path (i.e. determining future path of the ego vehicle) with the approved output control signal as the input control signal to the deep neural network).

MOVERT teaches a method and a system for predicting a near future path and an associated output control signal for a vehicle. However MOVERT differs from the claimed invention in not specifically and clearly describing wherein fusing the local context and the global context to classify at least one highly important road user that is to be accounted for with respect to operating the ego vehicle.

However, in the analogous field of endeavor, HAYON teaches wherein fusing the local context and the global context to classify at least one highly important road user that is to be so the GPS information (i.e. the global context) is primarily used to index the memory in order to retrieve a landmark candidate or a relevant road tile. The global localization may be determined using the visual ego motion (i.e. operating the ego vehicle). In order to avoid drifts, the system may estimate the GPS location of the landmarks by combining (i.e. by fusing) the GPS position of the host vehicle and the relative position of the landmark to the host vehicle (i.e. the relative positioned local context). The global landmark location may be refined (e.g., averaged) with location data obtained from multiple vehicles and multiple drives. The measured position or location of the landmark may behave like a random variable, and hence may be averaged to improve accuracy (i.e. fusing the local context and the global context to classify highly important road user that is to be accounted for with respect to operating the ego vehicle)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HAYON within the method of MOVERT. The motivation to combine references is that the combined method provides systems and methods for autonomous vehicle navigation. The disclosed systems and methods may use a sparse map for autonomous vehicle navigation. For example, the sparse map may provide sufficient information for navigation without requiring excessive data storage. Further, the comparison between the traveled trajectory and the predetermined road model trajectory may include determination of a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (See HAYON [0006, 0007, and 0045]). 

Regarding claim 20, MOVERT in view of HAYON teaches all the limitations of claim 19. HAYON further teaches wherein fusing the local context and the global context includes analyzing data associated with the local context and the global context and extracting local features and global features ([0594], Fig. 1, e.g. The global localization may be determined using the visual ego motion (i.e. operating the ego vehicle). In order to avoid drifts, the system may estimate the GPS location of the landmarks (i.e. extracting global features) by combining (i.e. by fusing) the GPS position of the host vehicle and the relative position of the landmark to the host vehicle (i.e. extracting the relative positioned local context)),

wherein the local features and global features are concatenated and analyzed to classify the at least one potentially important road user as the at least one highly important road user ([0594], Fig. 1, e.g. The GPS information may have an error of greater than 10 m, so the GPS information (i.e. the global context) is primarily used to index the memory in order to retrieve a landmark candidate or a relevant road tile. The global localization may be determined using the visual ego motion (i.e. operating the ego vehicle). In order to avoid drifts, the system may estimate the GPS location of the landmarks by combining (i.e. by fusing) the GPS position of the host vehicle and the relative position of the landmark to the host vehicle (i.e. extracting the relative positioned local context). The global landmark location may be refined (e.g., averaged) with location data obtained from multiple vehicles and multiple drives. The measured position or location of the landmark may behave like a random variable, and hence may be averaged to improve accuracy (i.e. fusing the local context and the global context to analyzed to classify the at least one potentially important road user as the at least one highly important road user)).

The motivation to combine reference of HAYON within the method of MOVERT before the effective filing date of the invention is that the new method provides technique for comparing the traveled trajectory to the predetermined road model trajectory may include determining a transformation that reduces an error between the traveled trajectory and the predetermined road model trajectory (see HAYON [0047]).


Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Wheeler; Mark Damon et al. (US 20180188045 A1) - HIGH DEFINITION MAP UPDATES BASED ON SENSOR DATA COLLECTED BY AUTONOMOUS VEHICLES.
 SCHLICHT; Peter et al. (US 20190228236 A1) - METHOD FOR PROCESSING SENSOR DATA IN MULTIPLE CONTROL UNITS, PREPROCESSING UNIT, AND TRANSPORTATION VEHICLE.
HUBERMAN; David et al. (US 20170193338 A1) - SYSTEMS AND METHODS FOR ESTIMATING FUTURE PATHS.
Zhang; Wende et al. (US 20100121577 A1) - THREE-DIMENSIONAL LIDAR-BASED CLEAR PATH DETECTION.
VAN DUSEN; DENNIS A. et al. (US 20140075004 A1) - System And Method For Fuzzy Concept Mapping, Voting Ontology Crowd Sourcing, And Technology Prediction.
Djuric; Nemanja et al. (US 20190049987 A1) - Object Motion Prediction and Autonomous Vehicle Control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645